MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Apr 05 2018, 8:26 am

this Memorandum Decision shall not be                                       CLERK
                                                                        Indiana Supreme Court
regarded as precedent or cited before any                                  Court of Appeals
                                                                             and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brooke N. Russell                                        Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Caryn N. Szyper
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Scott,                                             April 5, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1707-CR-1644
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Lisa F. Borges, Judge
                                                         Trial Court Cause No.
                                                         49G04-1503-MR-8353



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018            Page 1 of 12
[1]   David Scott (“Scott”) appeals his aggregate sixty-year executed sentence

      following his convictions for murder,1 a felony, and aggravated battery,2 a Level

      3 felony. On appeal, Scott raises the following restated issues:


                 I. Whether the trial court abused its discretion when it sentenced
                 Scott to an executed sentence of sixty years; and


                 II. Whether Scott’s sentence is inappropriate in light of the
                 nature of his offenses and his character.


[2]   We affirm.


                                         Facts and Procedural History
[3]   During the afternoon of March 8, 2015, Scott, Ian Buschmann (“Ian”), and

      Tyler Minix (“Tyler”) were in Scott’s Indianapolis apartment watching

      television and listening to music. Scott shared the three-bedroom apartment

      with his best friend, Jacob Spears (“Jacob”), and his childhood friend, Elise

      Rossano (“Elise”), who was Tyler’s girlfriend. That afternoon, Scott, Ian, and

      Tyler all smoked marijuana at the apartment. Scott and Ian also used

      hallucinogenic mushrooms. A couple of hours later, Jacob returned home to

      the apartment with his girlfriend, Cierra Brown (“Cierra”). When Cierra

      learned that Scott and Ian had taken mushrooms, she went into Jacob’s

      bedroom to do her homework. Jacob, however, stayed in the living room area.




      1
          See Ind. Code § 35-42-1-1(1).
      2
          See Ind. Code § 35-42-2-1.5.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 2 of 12
      As a reaction to the drugs Ian had consumed, he cried for much of the evening,

      and Jacob and Tyler tried to console him. Scott was acting a little irritated, but

      kept to himself and spent most of the evening in his bedroom.


[4]   Around 10:00 p.m., Jacob convinced Ian that he needed food to reduce the

      effects of the mushrooms, so the two went into the kitchen to microwave some

      frozen pizza rolls, while Tyler went into Elise’s bedroom. Meanwhile, Scott,

      still in his bedroom, retrieved his semi-automatic .40 caliber handgun from its

      case and walked into the living room area with the loaded firearm. Seeing

      Jacob and Ian in the kitchen, Scott pointed his gun and shot Jacob. As Jacob

      fell to the floor, he looked up and saw Scott holding a handgun. Seconds later,

      Scott shot Ian in the face, and Ian fell and landed on top of Jacob. The gunshot

      shattered Ian’s jaw and perforated an artery in his neck, which caused Ian to

      bleed severely, and he almost immediately lost consciousness. Tr. Vol. 2 at 170,

      176-77. Jacob, who had been hit in the spine, remained conscious, but was

      instantly paralyzed. Id. at 101, 107. Jacob, unable to move his legs and with

      limited mobility in his arms, screamed for help and futilely tried to get out from

      under Ian. Although Scott remained nearby, he offered no aid to Jacob or Ian.


[5]   Cierra, who was in Jacob’s bedroom when she heard the two gunshots, opened

      the bedroom door and saw Scott facing her with a gun in his hand. Scott

      pointed the gun at Cierra and charged at her. Cierra screamed and frantically

      tried to close the bedroom door, while Scott tried to force his way into the

      room. Cierra fell to the floor, but was still able to close the door. Scott walked



      Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 3 of 12
      away and looked briefly into Elise’s bedroom; Tyler was out of sight hiding

      behind the door. Cierra called 911 from Jacob’s bedroom closet.


[6]   Tyler heard Jacob’s repeated calls for help, and finally, he mustered up the

      courage to leave Elise’s bedroom. In the kitchen, Tyler saw Ian on top of

      Jacob; Ian was not moving or breathing. Jacob was conscious and asked Tyler

      to pull him out from under Ian; Jacob said he “was drowning in [Ian’s] blood

      basically from where it was coming out of his wound.” Id. at 102. Tyler

      complied and dragged Jacob to the edge of the kitchen floor. Again, Scott did

      nothing to help; instead, he just stood near the kitchen.


[7]   Tyler then walked outside to call 911. Neighbors, having heard the

      commotion, came to help, but found the apartment door locked. The

      neighbors, who could see Scott inside pacing back and forth from the kitchen to

      the living room, banged on the door and yelled to Scott to let them in. Scott

      “opened the door with a very deranged look on his face. It was more like a[n]

      evil smirk on his face.” Id. at 146. Scott stared into the eyes of one of his

      neighbors and, with his hands up, said, “That’s it. I’m going to jail.” Id.


[8]   Scott walked out of the apartment, down the stairs, and into the parking lot

      towards Indianapolis Metropolitan Police Department (“IMPD”) Officer John

      Ly (“Officer Ly”), who had arrived on the scene. Scott told Officer Ly to “take

      [him] to jail.” Id. at 208. Scott was arrested and placed in the back of a police

      car. IMPD Officer Jason Rauch, who spent time with Scott at the scene, later

      said he did not believe Scott was intoxicated at the time, and Scott admitted to


      Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 4 of 12
       detectives that he was “sober” when he shot Jacob and Ian. Id. at 230; Tr. Vol.

       3 at 116, 125. Ian, who was twenty-five-years old at the time, died at the

       hospital that night.


[9]    Back at the scene, IMPD officers searched Scott’s apartment and found the gun

       on the floor just outside of the kitchen. The gun had an unfired round stuck in

       the chamber, which had jammed the firearm. Officers also found two fired

       casings and three unfired rounds on the floor of the apartment; one unfired

       round was left in the magazine. Police recovered the bullet that had penetrated

       Jacob’s neck and exited through his shoulder from the closet of a neighboring

       apartment. The second fired bullet was recovered from Ian’s body during his

       autopsy.


[10]   On March 10, 2015, the State charged Scott with Count I, murder, and Count

       II, Level 1 felony attempted murder. Scott was tried to a jury in 2017 and was

       found guilty of murder. The jury, however, was unable to reach a verdict on

       the attempted murder charge. On May 31, 2017, the State amended the

       charging information to add Count III, Level 3 felony aggravated battery, for

       the purpose of carrying out a plea agreement in which Scott pleaded guilty to

       the Count III aggravated battery charge in exchange for dismissal of the Count

       II attempted murder charge. The plea agreement imposed a sentencing cap of

       sixty years for the murder and aggravated battery convictions, and it required

       Scott’s sentences for the two convictions to be served concurrently. Otherwise,

       sentencing was left to the trial court’s discretion. At the sentencing hearing, the

       trial court noted (1) Scott’s “history of illegal substance abuse”; (2) “that the

       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 5 of 12
       harm suffered by the victims -- the victim of the aggravated battery -- certainly is

       much greater than was necessary in order to meet the elements of the offense”;

       and (3) “there are multiple victims here and the law allows the imposition of a

       separate sentence for each of those victims.” Tr. Vol. 3 at 244, 245. On May

       31, 2017, the trial court sentenced Scott to sixty years executed for murder and

       fourteen years executed for Level 3 felony aggravated battery, to be served

       concurrently. The trial court granted Scott’s motion for permission to file a

       belated appeal. Scott now appeals.


                                      Discussion and Decision

                                      I. Sentencing Discretion
[11]   Scott challenges the trial court’s treatment of aggravating factors during

       sentencing. As a preliminary matter, we observe that Scott appears to challenge

       only the portion of his sentence attributable to murder. However, as this court

       recently reiterated, “[A] defendant may not limit our review of his sentence by

       merely challenging an individual sentence within a single order that includes

       multiple sentences.” Moyer v. State, 83 N.E.3d 136, 140 (Ind. Ct. App. 2017)

       (citing Webb v. State, 941 N.E.2d 1082, 1087 (Ind. Ct. App. 2011), trans. denied),

       trans. denied. Here, the trial court sentenced Scott to an aggregate sentence of

       sixty years for two crimes, one that left a friend dead and the other that left a

       friend paralyzed.


[12]   Sentencing decisions lie within the sound discretion of the trial court. Forshee v.

       State, 56 N.E.3d 1182, 1185 (Ind. Ct. App. 2016). “After a court has


       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 6 of 12
       pronounced a sentence for a felony conviction, the court shall issue a statement

       of the court’s reasons for selecting the sentence that it imposes unless the court

       imposes the advisory sentence for the felony.” Ind. Code § 35-38-1-1.3. “So

       long as the sentence is within the statutory range, it is subject to review only for

       an abuse of discretion.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

       clarified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2007). “An abuse of

       discretion occurs if the decision is ‘clearly against the logic and effect of the

       facts and circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom.’” Id. (quoting K.S. v. State, 849 N.E.2d 538,

       544 (Ind. 2006)).


[13]   On appeal, a trial court may be found to have abused its discretion by not

       entering a sentencing statement at all; entering a sentencing statement that

       explains its reasons for imposing a sentence where such reasons are not

       supported by the record or are improper as a matter of law; or entering a

       sentencing statement that omits reasons that are clearly supported by the record

       and advanced for consideration. Id. at 490-91. “Under those circumstances,

       remand for resentencing may be the appropriate remedy if we cannot say with

       confidence that the trial court would have imposed the same sentence had it

       properly considered reasons that enjoy support in the record.” Id. at 491.


[14]   During sentencing, the trial court set forth several aggravating factors, including

       Scott’s “history of illegal substance abuse, and the fact that there are “multiple

       victims here and the law allows the imposition of a separate sentence for each

       of those victims.” Tr. Vol. 3 at 245. Scott argues that the trial court also applied

       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 7 of 12
       an improper aggravator—i.e., it considered that the harm, injury, loss, or

       damage suffered by the victim was significant and greater than the elements

       necessary to prove the commission of the offenses (hereafter referred to as “the

       significant harm aggravator”). Scott conceded during his sentencing hearing

       that the significant harm aggravator was appropriate for enhancement of the

       aggravated battery sentence, Tr. Vol. 3 at 239, since the injury of being

       paralyzed is greater that the proof necessary to prove aggravated battery, but he

       argues on appeal that it is an inappropriate consideration to enhance the murder

       sentence.


[15]   Here, assuming solely for the sake of argument that the trial court improperly

       considered the significant harm aggravator while sentencing Scott for murder,

       we find no error. “‘A single aggravating circumstance may be sufficient to

       enhance a sentence. When a trial court improperly applies an aggravator but

       other valid aggravating circumstances exist, a sentence enhancement may still

       be upheld.’” Baumholser v. State, 62 N.E.3d 411, 417 (Ind. Ct. App. 2016)

       (quoting Hackett v. State, 716 N.E.2d 1273, 1278 (Ind. 1999)), trans. denied.

       While Scott challenges the use of the significant harm aggravator, he does not

       challenge the trial court’s findings regarding the remaining aggravating factors.

       Scott had a “history of illegal substance abuse,” and there were “multiple

       victims here and the law allows the imposition of a separate sentence for each

       of those victims.” Tr. Vol. 3 at 245. Based on the evidence before the trial

       court, we cannot say that the trial court abused its discretion by imposing a




       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 8 of 12
       sixty-year sentence as punishment for Scott’s crimes, which left one friend dead

       and another friend paralyzed.


                        II. Whether the Sentence is Inappropriate
[16]   Scott asserts that his sentence is inappropriate in light of the nature of the

       offense and the character of the offender. “The Indiana Constitution authorizes

       appellate review and revision of a trial court’s sentencing decision.” Robinson v.

       State, 91 N.E.3d 574, 577 (Ind. 2018). “This authority is implemented through

       Indiana Appellate Rule 7(B), which permits an appellate court to revise a

       sentence if, after due consideration of the trial court’s decision, the sentence is

       found to be inappropriate in light of the nature of the offense and the character

       of the offender.” Id. The principal role of such review is to attempt to leaven

       the outliers. Id. (citing Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008)).

       An appellant may challenge his sentence on this basis even if the trial court has

       entered a proper sentencing statement that is supported by the record.

       Anglemyer, 868 N.E.2d at 491.


[17]   “Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

       sentence to the circumstances presented, and the trial court’s judgment ‘should

       receive considerable deference.’” Sanders v. State, 71 N.E.3d 839, 844 (Ind. Ct.

       App. 2017) (quoting Cardwell, 895 N.E.2d at 1222), trans. denied. Whether we

       regard a sentence as inappropriate turns on “our sense of the culpability of the

       defendant, the severity of the crime, the damage done to others, and myriad

       other facts that come to light in a given case.” Cardwell, 895 N.E.2d at 1224.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 9 of 12
       “The question is not whether another sentence is more appropriate, but rather

       whether the sentence imposed is inappropriate.” Sanders, 71 N.E.3d at 844.


[18]   In sentencing, “[d]eference to the trial court ‘prevail[s] unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).’” Id. (quoting Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015)).

       “However, ‘a defendant must persuade the appellate court that his or her

       sentence has met th[e] inappropriateness standard of review.’” Id. (quoting

       Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007)).


[19]   The advisory sentence is the starting point the legislature has selected as an

       appropriate sentence for the crime committed. Sanders, 71 N.E.3d at 844. The

       sentence for murder is a fixed term of between forty-five and sixty-five years,

       with an advisory sentence of fifty-five years. Ind. Code § 35-50-2-3. The

       sentence for a Level 3 felony is a fixed term of between three and sixteen years,

       with an advisory sentence of nine years. Ind. Code § 35-50-2-5(b). We also

       assess the trial court’s recognition or nonrecognition of aggravators and

       mitigators as an initial guide to determining whether the sentence imposed was

       inappropriate. Sanders, 71 N.E.3d at 844.


[20]   Under the plea agreement in the present case, the State agreed to dismiss the

       attempted murder count. The State also agreed to limit the trial court’s

       sentencing discretion by providing that Scott’s two sentences would run


       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 10 of 12
       concurrently and that his total sentence would be capped at sixty years.

       Appellant’s App. at 38. The trial court sentenced Scott to sixty years for murder

       and a concurrent fourteen years for Level 3 felony aggravated battery, for an

       aggregate executed sentence of sixty years. Scott was sentenced within the

       statutory ranges and within the terms of the plea agreement. Scott’s aggregate

       sentence for both crimes was only five years more than the advisory sentence

       just for murder.


[21]   Regarding the nature of his offenses, Scott argues that, on the night in question,

       he decided “to clean his gun, a gun that he had never used before and was not

       very knowledgeable in, and it discharged and hit his friends.” Appellant’s Br. at

       12. He contends that while the death of his friend Ian was tragic, “there was

       nothing in the record to support that the nature of the offense was any more

       deserving of an aggravated sentence than the advisory sentence contemplates.”

       Id. (emphasis added). Scott’s argument, however, ignores the evidence at trial.

       Witnesses testified that Scott walked from his bedroom toward the kitchen and,

       without saying anything, shot his best friend, Jacob, and then shot another

       friend, Ian. Tr. Vol. 2 at 100-02. Jacob fell first, and Ian fell on top of him.

       Jacob said he was drowning in Ian’s blood. Id. at 102. After being shot, Jacob

       remained conscious, but was instantly and permanently paralyzed. Id. at 101,

       107. Notwithstanding Jacob’s pleas for help, Scott did nothing to help either

       Ian or Jacob. Id. at 107, 151. Moreover, after shooting Ian and Jacob, Scott

       pointed the gun at Cierra and charged at her. Id. at 23-26, 103. Cierra

       managed to get the bedroom door closed before Scott could enter. Id. at 23, 60-

       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 11 of 12
       61. A next-door neighbor, who heard the commotion and came to help,

       testified that Scott “opened the door with a very deranged look on his face. It

       was more like a[n] evil smirk on his face.” Id. at 146. In light of the nature of

       the offenses, a sixty-year-executed sentence is not inappropriate.


[22]   As to his character, Scott has no criminal history; yet he admitted that he

       smoked marijuana and took hallucinogenic mushrooms on the day in question.

       Furthermore, Scott does not challenge the trial court’s conclusion that Scott

       “does have a history of illegal substance abuse even though he denies that in his

       pre-sentence investigation.” Tr. Vol. 3 at 244-45. Notwithstanding his relatively

       young age of twenty-one years old, we agree with the trial court that “certainly

       you are an adult at eighteen and an adult in every sense of the word at twenty-

       one.” Id. at 245. Scott’s mental health conditions of depression, anxiety, and

       paranoia also provide no support for imposition of a lesser sentence. As the

       trial court found, “There was nothing to suggest that [Scott] had a mental

       illness that affected his ability to perceive events, his ability to form intent, none

       of those things had an impact.” Id. Based on the evidence before the trial

       court, we cannot say that an aggregate sentence of sixty years as punishment for

       Scott’s crimes that left one friend dead and another friend paralyzed is

       inappropriate in light of the nature of Scott’s offenses and his character.


[23]   Affirmed.


[24]   Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1707-CR-1644 | April 5, 2018   Page 12 of 12